                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,                                No. CR20-4092-LTS

 vs.
                                                MEMORANDUM OPINION AND
 RICARDO CASTILLO, JR.,                          ORDER ON DEFENDANT’S
                                                  MOTION TO SUPPRESS
              Defendant.

                                ____________________


                                I.     INTRODUCTION
       This case is before me on a motion (Doc. 25) to suppress filed by defendant
Ricardo Castillo. The Government filed a resistance (Doc. 33) and Castillo replied (Doc.
37). I conducted an evidentiary hearing on March 25, 2021. Doc. 41. Government
Exhibits 1 through 6 and Defense Exhibits A through C were admitted into evidence. Id.
The Government also presented testimony from (1) Lamont Siller, an employee of
Castillo’s former employer, Alorica, Inc. (Alorica), (2) Doug Elrick, a digital forensics
expert and (3) Ryan Denney, a detective with the Sioux City Police Department (SCPD).
Id. The parties then submitted post-hearing briefs after the transcript of the hearing was
prepared. Docs. 45, 50, 52.


                                 II.   BACKGROUND
       In December 2018, Siller, the Vice President of Global Security for Alorica,
contacted the SCPD regarding possible child pornography offenses committed on a




       Case 5:20-cr-04092-LTS-KEM Document 53 Filed 05/13/21 Page 1 of 12
company laptop used by one of its employees, Castillo.1 Siller informed the SCPD that
he discovered searches and file names during a routine history check that suggested
Castillo was searching for and downloading child pornography.2 He could not access or
view file contents on the laptop, however, so he could not confirm whether there was
child pornography on the laptop. Because Castillo worked remotely, and Alorica had no
offices nearby, Siller asked the SCPD to retrieve the laptop so Alorica could conduct an
internal investigation.
       On January 3, 2019, two SCPD detectives went to Castillo’s home in Sioux City,
Iowa. After Castillo came to the door, the detectives told him about their conversation
with Siller and Alorica’s request that its laptop be returned. Castillo asked the detectives
to wait and went back inside, shutting the door behind him. After waiting some time,
the detectives called Siller to report that they had made contact with Castillo but he had
returned back inside his home and had not returned to the door. Siller said he would ask
Castillo’s supervisor to call and let him know the officers were there on behalf of Alorica.
       Approximately 15 minutes after he shut the door, Castillo returned and invited the
detectives into his home. After Castillo gave them the laptop, the detectives asked if it
contained anything about which they should be concerned. Castillo responded that it did
not. The detectives also asked Castillo if anyone else had access to the laptop. He again
responded no. The detectives left and reported to Siller that they had the laptop. Siller
told them that he would send someone to retrieve it from the SCPD.
       Alorica retained Elrick to perform a forensic examination on the laptop and he
picked it up from the SCPD on January 4, 2019. Sometime before Elrick left, Detective




1
 The laptop issued to Castillo was not new, as it had been used by a different employee prior to
May 17, 2017. Doc. 34. However, the laptop was wiped clean before it was issued to Castillo
on May 23, 2017. Id.
2
 The suspicious searches included phrases such as “11 YO FUCK MP4,” “12 Y CUM IN
MOUTH MP4” and “11YO DANCE STRIP SPREAD AVI.” Doc. 26-1 at 3.

                                               2

      Case 5:20-cr-04092-LTS-KEM Document 53 Filed 05/13/21 Page 2 of 12
Denney asked him to let the SCPD know if he found anything they needed to know about.
Elrick told Denney that the SCPD would be notified if he discovered illegal materials.
      While examining the laptop, Elrick discovered a deleted folder that contained child
pornography. The folder named “New Folder,” was located in an unusual location and
appeared to have been deleted shortly after the SCPD detectives first contacted Castillo
at his home. Elrick immediately ceased his examination and reported his findings to
Alorica, who then arranged a conference call with law enforcement.          Alorica also
arranged a telephonic interview with Castillo, during which Castillo admitted to
downloading adult pornography on the laptop. He was fired soon thereafter for violating
Alorica’s computer policy.
      Based on the information provided by Elrick and Alorica, Denney obtained a
warrant to search Castillo’s work laptop. A forensic examination by law enforcement
revealed the same deleted folder of child pornography Elrick had discovered. It also
revealed that the folder had been deleted shortly after Castillo retreated into his home
after the SCPD detectives first contacted him.
      On December 8, 2020, the Grand Jury returned an indictment charging Castillo
with receipt of child pornography (Count 1) and possession of child pornography (Count
2). Doc. 2. In his motion to suppress, Castillo argues that evidence of the child
pornography discovered on his work laptop must be suppressed because Elrick and Siller
acted as Government agents leading up to and during Elrick’s warrantless search and the
search therefore violated Castillo’s Fourth Amendment rights.


                             III.   LEGAL STANDARD
      The Fourth Amendment protects “[t]he right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S.
Const. Amend. IV. The exclusionary rule is a judicial remedy created to “compel respect
for the constitutional guarant[ees]” of the Fourth Amendment. Davis v. United States,
564 U.S. 229, 236–38 (2011) (citations omitted). Thus, when a Government search is
                                           3

     Case 5:20-cr-04092-LTS-KEM Document 53 Filed 05/13/21 Page 3 of 12
deemed unreasonable, the exclusionary rule ordinarily requires “suppression of the
evidentiary fruits of the [search].” United States v. Houston, 665 F.3d 991, 994 (8th
Cir. 2012) (quoting United States v. Fiorito, 640 F.3d 338, 345 (8th Cir. 2011)).
Exclusion of evidence is not a right, however, “nor is it designed to ‘redress the injury’
occasioned by an unconstitutional search.” Davis, 564 U.S. at 236–37 (quoting Stone v.
Powell, 428 U.S. 465, 486 (1976)). The sole purpose of the exclusionary rule is to deter
future Fourth Amendment violations; when the deterrence benefits of suppression do not
outweigh its costs, evidence should not be excluded. Id.


                                  IV.    DISCUSSION
      To suppress the evidence of child pornography found on his work-issued laptop
due to a Fourth Amendment violation, Castillo must show three things. First, because
the Fourth Amendment’s protections do not extend to searches or seizures by private
parties acting on their own, he must show that the evidence was obtained through the
actions of Government officials, or private parties acting at their direction. Skinner v.
Ry. Lab. Executives’ Ass’n, 489 U.S. 602, 614 (1989). Here, that means showing by a
preponderance of the evidence that Alorica and its representatives, particularly Elrick,
acted as Government agents as they investigated Castillo and searched his laptop for child
pornography. See United States v. Highbull, 894 F.3d 988, 992 (8th Cir. 2018).
      If Castillo can show that the evidence was obtained through Government action,
he must then show that a “search” occurred. For purposes of the Fourth Amendment, a
search occurs when the Government’s investigatory actions violate a person’s reasonable
expectation of privacy, United States v. Jacobsen, 466 U.S. 109, 113 (1984), or trespass
upon the areas specifically enumerated in the Fourth Amendment, United States v. Jones,
565 U.S. 400, 404–07 (2012). See also United States v. DE L’Isle, 825 F.3d 426, 431
(8th Cir. 2016).
      Finally, if Castillo shows that the Government, or its agent, performed a search,
he must show that the search was unreasonable. Grady v. North Carolina, 575 U.S. 306,
                                            4

     Case 5:20-cr-04092-LTS-KEM Document 53 Filed 05/13/21 Page 4 of 12
310 (2015) (per curiam) (“The Fourth Amendment prohibits only unreasonable
searches.”).     “The reasonableness of a search depends on the totality of the
circumstances, including the nature and purpose of the search and the extent to which the
search intrudes upon reasonable privacy expectations.”             Id. Generally, a search is
unreasonable unless the Government obtains consent or a warrant supported by probable
cause. Carpenter v. United States, 138 S. Ct. 2206, 2221 (2018) (“Although the ‘ultimate
measure of the constitutionality of a governmental search is “reasonableness,”’ our cases
establish that warrantless searches are typically unreasonable where ‘a search is
undertaken by law enforcement officials to discover evidence of criminal wrongdoing.’”
(quoting Vernonia School Dist. 47J v. Acton, 515 U.S. 646, 652–53 (1995))); Skinner,
489 U.S. at 619 (“Except in certain well-defined circumstances, a search . . . is not
reasonable unless it is accomplished pursuant to a judicial warrant issued upon probable
cause.”). I will address these issues in turn.
       To determine whether a private party acted as a Government agent for purposes
of the Fourth Amendment, the Eighth Circuit employs a three-factor test. The factors
are “[1] whether the government had knowledge of and acquiesced in the intrusive
conduct; [2] whether the citizen intended to assist law enforcement or instead acted to
further his own purposes; and [3] whether the citizen acted at the government’s request.”
Highbull, 894 F.3d at 992 (alterations in original) (quoting United States v. Wiest, 596
F.3d 906, 910 (8th Cir. 2010)). The parties generally agree that the SCPD knew of and
acquiesced in Alorica’s investigation and Elrick’s search.3 They dispute only the second




3
  The Government argues that although the SCPD knew that Alorica would search the laptop
Castillo used, the search was not sufficiently “intrusive” for the first factor to weigh in favor of
an agency relationship. However, the intrusiveness of the private party’s conduct goes more to
the issue of whether a “search” occurred than whether the private party acted on behalf of the
Government. The dispositive question for the first factor is simply whether the Government
knew about, and acquiesced in, the private party’s conduct. Highbull, 894 F.3d at 992
(describing the elements of the first factor as only “knowledge and acquiescence”).

                                                 5

      Case 5:20-cr-04092-LTS-KEM Document 53 Filed 05/13/21 Page 5 of 12
and third factors – whether Alorica and its representative intended to assist law
enforcement and whether the Government requested such assistance.
       Castillo argues that the primary intention of Siller’s investigation, and Elrick’s
search, was to assist law enforcement. He points out that Siller reached out to, and
worked with, the SCPD to acquire the laptop before evidence could be destroyed, even
though it was not Alorica’s standard practice to do so. He also notes that when Elrick
retrieved the laptop, he assured the SCPD that he would contact them if he discovered
illegal materials.
       These circumstances do not show that Alorica, Siller or Elrick acted with the intent
to assist law enforcement, however. To prove that they did, Castillo must show that their
actions were motived solely or primarily by the desire to assist law enforcement.
Highbull, 894 F.3d at 992. Even showing that they were “motivated in part by a desire
to aid law enforcement” is not enough. United States v. Smith, 383 F.3d 700, 705 (8th
Cir. 2004). Here, Castillo has shown, at most, that any desire Alorica, Siller or Elrick
had to assist law enforcement in this case was incidental to preexisting, legitimate
business interests.
       Siller first discovered evidence of potential child pornography on Castillo’s work
laptop while carrying out one of his normal duties, performing routine checks on
computers used by Alorica employees. Doc. 45 at 8, 33–34. These checks were
performed to ensure no dangerous or inappropriate materials were downloaded onto
Alorica’s computers and to protect Alorica’s proprietary information. Id. at 33. While
it is true that Siller asked the SCPD for help retrieving the laptop for an internal
investigation, he did so only because Alorica has no office or other employees near Sioux
City and he informed the SCPD that Alorica could not yet confirm that any crime had
been committed. Id. at 36. He asked only that the SCPD obtain the laptop from Castillo
and hold it until Alorica could retrieve it for an internal investigation to protect its own
interests. Id. at 39–40, 43. Thus, although Alorica and Siller recognized that the
Government “had a mutual interest” in addressing any child pornography that may be
                                             6

      Case 5:20-cr-04092-LTS-KEM Document 53 Filed 05/13/21 Page 6 of 12
discovered on Castillo’s laptop, they did not act as Government agents because they
monitored their employees’ work computers and investigated Castillo “out of [their] own
private business interests.” United States v. Ringland, 966 F.3d 731, 736 (8th Cir. 2020).
       The fact that Elrick stated he would advise the SCPD if he discovered illegal
material is also unpersuasive. Elrick conducted the forensic examination of Castillo’s
laptop at the direction of Alorica, his client. Doc. 45 at 62–63, 66. Once he discovered
child pornography, he contacted Alorica first, not law enforcement.          Id. at 63–65.
Further, based on his testimony, he told the SCPD that he would contact them if he
discovered illegal materials because it is his company’s policy to do so. Id. at 58, 70.
Not doing so would put his company in jeopardy. Id. at 70.
       Castillo’s arguments regarding the third factor, whether the private party acted at
the Government’s request, fail for similar reasons.       As discussed above, Alorica’s
investigation into Castillo’s work laptop began because of Siller’s discoveries during a
routine search, not because of any Government direction or request. Even though the
SCPD was contacted shortly after Siller’s discoveries, Siller testified at the hearing that
the SCPD never asked him to take any course of action regarding Castillo or his laptop.
Id. at 39, 42–44, 50. Castillo has failed to show otherwise.
       Castillo argues instead that the Government requested assistance from Elrick when
he retrieved Castillo’s laptop from the SCPD. He notes that Detective Denney testified
at the hearing that he told Elrick, “if you find anything that you think we need to know
about let us know.” Id. at 80. Castillo argues that this is sufficient to show that Elrick
acted at the Government’s request. I disagree. First, asking Elrick to inform the SCPD
of the possible results of his search is not the same as asking Elrick to perform the search
in the first place. Indeed, regardless of anything said when he picked up the laptop,
Elrick testified law enforcement never asked him to search the laptop. Id. at 65. The
search Elrick conducted is the search Castillo claims violated his Fourth Amendment
rights, but the evidence is clear that Elrick retrieved the laptop and conducted the search
at the direction of Alorica, which paid him to do so. Castillo has provided no support
                                             7

     Case 5:20-cr-04092-LTS-KEM Document 53 Filed 05/13/21 Page 7 of 12
for its assertion that Denney’s statement to Elrick somehow supplanted Alorica’s
directions as the source of Elrick’s motivation.
       Second, regardless of how Denney’s statement is interpreted, he did not ask Elrick
to do anything he would otherwise not have done. Because Elrick was being paid by
Alorica to conduct a forensic examination, he would have searched the laptop regardless,
even if Denney’s statement could be interpreted as a request to conduct a search on behalf
of the Government. The same is true of telling the SCPD about the results of the search.
Elrick’s company’s policy required him, or any client he worked for, to report the
discovery of illegal materials to law enforcement.        The lack of causation between
Denney’s “request” and Elrick’s search is fatal to Castillo’s argument.
       In short, Castillo has failed to show that Alorica, Siller or Elrick were solely or
primarily motivated by the desire to help law enforcement or that the Government
requested their assistance. Although the SCPD had knowledge of Siller’s investigation
and Elrick’s search, that knowledge, alone, does not show that they acted as Government
agents. Because Elrick searched Castillo’s work laptop as a private party, no Fourth
Amendment violation occurred.
       Even if Siller or Elrick acted as Government agents, however, Castillo’s motion
must still be denied because he did not have a reasonable expectation of privacy in his
work laptop. To show that the Government violated his expectation of privacy in his
work laptop, Castillo must show (1) he had a subjective expectation of privacy and (2)
his expectation was objectively reasonable. Azam v. City of Columbia Heights, 865 F.3d
980, 989 (8th Cir. 2017).
       Generally, individuals have a reasonable expectation of privacy in personal
computers and their contents. See United States v. Horton, 863 F.3d 1041, 1047 (8th
Cir. 2017); see also United States v. Turner, 839 F.3d 429, 434 (5th Cir. 2016); but see
United States v. Hill, 750 F.3d 982, 986 (8th Cir. 2014) (finding no reasonable
expectation of privacy in computer files that are shared publicly). For work computers,
however, the issue is not so clear cut. It is possible for an individual to have a reasonable
                                             8

      Case 5:20-cr-04092-LTS-KEM Document 53 Filed 05/13/21 Page 8 of 12
expectation of privacy in his or her work-issued computer. See Biby v. Bd. of Regents,
of Univ. of Nebraska at Lincoln, 419 F.3d 845, 850 (8th Cir. 2005); see also United
States v. Ziegler, 474 F.3d 1184, 1189–90 (9th Cir. 2007); Leventhal v. Knapek, 266
F.3d 64, 73 (2d Cir. 2001). However, factors such as the nature of the workplace and
the existence of an employer’s practices and policies may limit or eliminate any
expectation of privacy that might otherwise exist. See Biby, 419 F.3d at 850–51; United
States v. Thorn, 375 F.3d 679, 683 (8th Cir. 2004), judgment vacated on other grounds,
543 U.S. 1112 (2005), and reinstated, 413 F.3d 820 (8th Cir. 2005); United States v.
Simons, 206 F.3d 392, 398 (4th Cir. 2000).
       In Biby, the court found no reasonable expectation of privacy when the employer’s
computer policy informed employees “not to expect privacy if the [employer] has a
legitimate reason to conduct a search.” Biby, 419 F.3d at 850. In Thorn, there was no
reasonable expectation of privacy when the employer’s computer-use policy prohibited
using the computer for inappropriate purposes, informed employees that they “ha[d] no
personal right of privacy” in the computer and allowed the employer to access all of its
“computers in order to audit their use.” Thorn, 375 F.3d at 683. Likewise, in Simons
the employer’s policy allowed it to “‘audit, inspect, and/or monitor’ employees’ use of
the Internet, including all file transfers, all websites visited, and all e-mail messages.”
Simons, 206 F.3d at 398. By contrast, in Leventhal the court found that the defendant
did have an expectation of privacy because the employer’s policy did not address its
employees’ privacy expectations and the employer usually had access to the computers
only for pre-arranged maintenance. Leventhal, 266 F.3d at 74.
       Here, Alorica has policies regarding computer usage and privacy expectations that
preclude finding that Castillo had a reasonable expectation of privacy in his work laptop.
Alorica’s policy states that its “computer network is the property of Alorica and is to be
used for legitimate business purposes.” Doc. 34-1 at 5; Doc. 34-2 at 5. It prohibits
Alorica’s computers from being used to “disseminate, view, store or download” any
unauthorized materials and specifically mentions “sexually explicit, profane, obscene,
                                            9

     Case 5:20-cr-04092-LTS-KEM Document 53 Filed 05/13/21 Page 9 of 12
intimidating, defamatory, or otherwise unlawful or inappropriate” content. Doc. 34-1 at
3; Doc. 34-2 at 3. It also states that employees “should not have any expectation of
privacy in anything [they] create, store, send or receive on the computer system,” that
employees “expressly waive any right of privacy in anything [they] create, store, send,
or receive on the computer” and that “Alorica may access and review any material of the
user at any time.” Doc. 34-1 at 6; Doc. 34-2 at 6. There is no dispute that Castillo
received and agreed to these policies. Docs. 34-3, 39. Further, each time Castillo logged
into Alorica’s system to use the laptop, he had to agree to the conditions of a security
notice from Alorica that reminded him that “there is no individual expectation of privacy
regarding any data placed, transiting, or transacted on th[e] computer” and that “Alorica
. . . may access and monitor all data, electronic mail, and voice/video recordings without
notice to the user.” Doc. 42 at 3.4
       Castillo argues that he had a reasonable expectation of privacy because of how he
used the laptop in his home. He asserts that although Alorica retained ownership of the
laptop, it was lawfully in his possession and he alone used it. He notes that Alorica’s
ability to access, and control, the laptop and its contents was minimal in most
circumstances.     He also asserts that the actions he took to hide and eliminate the
pornographic content on his laptop show that he had a subjective expectation of privacy.
       These arguments focus on only one half of the expectation of privacy analysis.
Alorica’s undisputed policies and practices leave little room to believe that Castillo could
have actually expected privacy in the laptop. But even assuming Castillo has shown that
he had a subjective expectation of privacy, he has completely failed to show that this


4
  Castillo argues that the Government’s evidence of Alorica’s security notice – a screenshot of
the notice Siller took the day of the suppression hearing – should be given little weight because
it does not show the notice as it existed during the time Castillo was using the laptop. He asserts
the notice has been changed over the years and, thus, the current version is not indicative of its
contents during the relevant period of time. I disagree. While it may be true that the notice has
been modified to some extent, Siller testified that the substance of the notice has not changed.
Doc. 45 at 15–17, 22. There is no evidence to the contrary.

                                                10

     Case 5:20-cr-04092-LTS-KEM Document 53 Filed 05/13/21 Page 10 of 12
expectation was reasonable. Alorica’s practices and policies, including a notice that
appeared each time an employee logged into the system, clearly informed its employees
that they had no expectation of privacy in how they used Alorica’s laptops or in what
they may have stored on them. Whatever expectation of privacy Castillo may have had,
the clarity of Alorica’s policies prevent it from being “one that society is prepared to
accept as ‘reasonable.’” Azam, 865 F.3d at 989 (quoting DE L’Isle, 825 F.3d at 431).
       Finally, even if Castillo had a reasonable expectation of privacy in the laptop and
its contents, and Elrick acted as a Government agent when he conducted the search, the
search was not unreasonable because Alorica consented to it. Consent is one of the few
but well-settled exceptions to the warrant requirement. See Davis v. United States, 328
U.S. 582, 593–94 (1946). To prove voluntary consent, the Government “is not limited
to proof that consent was given by the defendant, but may show that permission to search
was obtained from a third party who possessed common authority over or other sufficient
relationship to the premises or effects sought to be inspected.” United States v. Matlock,
415 U.S. 164, 171 (1974). “Common authority to authorize a search rests upon the
premise that one ‘[has] assumed the risk that one of [his] number might permit the
common area to be searched.’” United States v. Ziegler, 474 F.3d 1184, 1191 (9th Cir.
2007) (alterations in original) (quoting Matlock, 415 U.S. at 171 n.7).
       Castillo argues that Alorica did not have common authority over the laptop because
it was given to him to be possessed and used at home. He asserts that by accepting the
laptop for use in his home he did not assume the risk that Alorica would permit others to
search it. This argument fails. Alorica retained ownership of the laptop and, as stated
in its policies, could suspend or revoke the privilege of using its computers at any time.
Doc. 34-1 at 6; Doc. 34-2 at 6; Doc. 45 at 53–54. It also reserved all rights in the content
stored on the laptop, whether put there by itself or its employees. Doc. 34-1 at 6; Doc.
34-2 at 6; Doc. 42 at 3. Thus, Alorica had common authority over the laptop. Upon
discovering Castillo’s apparent misconduct, it retrieved the laptop and retained Elrick to
examine it pursuant to that authority. Castillo knew of Alorica’s policies and rights in
                                            11

     Case 5:20-cr-04092-LTS-KEM Document 53 Filed 05/13/21 Page 11 of 12
the laptop and its contents. He cannot now claim that he did not assume the risk that
Alorica would give the Government permission to search it if Alorica ever discovered
illegal materials.   Indeed, Alorica warned of that possibility in its policies, stating that
“[a]buse of the computer network or the Internet may result in corrective action,
including possible termination, and civil and/or criminal liability.” Doc. 34-1 at 5; Doc.
34-2 at 5.


                                   V.     CONCLUSION
       For the reasons set forth herein, Castillo’s motion (Doc. 25) to suppress is denied.


       IT IS SO ORDERED.
       DATED this 13th day of May, 2021.




                                           __________________________
                                           Leonard T. Strand, Chief Judge




                                             12

     Case 5:20-cr-04092-LTS-KEM Document 53 Filed 05/13/21 Page 12 of 12
